DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/27/2021 have been fully considered but they are not persuasive.

Applicant argues that Liberty does not teach “perform, based on a request for the original content being received from the second device through the communicator, authentication in response to the request…on the password”. As can be seen in Liberty Fig. 7, based on a received request by device 300 to unmask, device 300 authenticates the user and then unmasks the content. Wherein the unmasking includes verifying that the password set by device 300 is entered by the requesting user [0043-0044].


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liberty, publication number: US 2017/0195274.

As per claims 1 and 19, Liberty teaches a first device (Device 200, [0071]) comprising:
a communicator comprising communication circuitry (Network interface 250, [0072]);
a memory configured to store one or more instructions (Memory 230, [0072]); and
a processor configured to execute the one or more instructions stored in the memory (CPU 222, [0072]),
wherein the processor is configured to execute the one or more instructions to control the first device to:
extract sensitive information included in original content to be shared,
perform anonymization on the sensitive information to generate anonymized content corresponding to the original content (Masking [043-0044], sensitive information, [0039]),
control the communicator to transmit the anonymized content to a second device (Transmitting masked content, [0113]),
perform, based on a request for the original content being received from the second device through the communicator, authentication in response to the request (Authenticate requesting user, [0117]), wherein the performing authentication includes 1) sensing biometric information input by a user of the first device in response to the request and performing the authentication  
 and 
transmit the original content to the second device based on the authentication being completed (Transmit content based on authentication, [0119]).

As per claim 2, Liberty teaches wherein, based on a request for sharing the original content being received, the processor is further configured to execute the one or more instructions to control the first device to determine whether the original content includes the sensitive information (automatic masking, [0109]).

As per claim 3, Liberty teaches further comprising a display, wherein, based on the original content including the sensitive information, the processor is further configured to execute the one or more instructions to control the first device to display a message reconfirming whether to share the original content, on the display (Sending masked messages, [0112-0113]).

As per claim 4, Liberty teaches wherein, based on the original content including the sensitive information, the processor is further configured to execute the one or more instructions to control the first device to set an authentication method for sharing the original content (Authenticating based on originating user’s instructions, [0117]).

As per claim 5, Liberty teaches wherein the processor is further configured to execute the one or more instructions to control the first device to control the communicator to transmit, to the second device, a link or data enabling a user to request the original content (Unmasking input 704, [0116]).

As per claim 6, Liberty teaches wherein the processor is further configured to execute the one or more instructions to control the first device to sense biometric information in response to the request, and perform the authentication based on the sensed biometric information (Biometric information, [0043]).

As per claim 7, Liberty teaches wherein the processor is further configured to execute the one or more instructions to control the first device to receive a password in response to the request, and perform the authentication based on the password (Password, [0043]).

As per claim 8, Liberty teaches wherein the processor is further configured to execute the one or more instructions to control the first device to set at least one of a period of provision or a number of provisions of the original content provided to the second device (Masking after content has been unprotected, [0112]).



Claims 10-18 are rejected based on claims 1-9. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/           Primary Examiner, Art Unit 2494